Case 1:17-cv-11730-DJC Document 91-10 Filed 04/30/19 Page 1 of 4




                       EXHIBIT 11
        Case 1:17-cv-11730-DJC Document 91-10 Filed 04/30/19 Page 2 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

GHASSAN ALASAAD, NADIA                           )
ALASAAD, SUHAIB ALLABABIDI, SIDD                 )
BIKKANNAVAR, JÉRÉMIE DUPIN,                      )
AARON GACH, ISMAIL ABDEL-RASOUL                  )
AKA ISMA’IL KUSHKUSH, DIANE                      )
MAYE, ZAINAB MERCHANT,                           )
MOHAMMED AKRAM SHIBLY, AND                       )
MATTHEW WRIGHT,                                  )
                                                 )   Civil Action No. 17-cv-11730-DJC
       Plaintiffs,                               )
                                                 )   Hon. Denise J. Casper
               v.                                )
                                                 )
KIRSTJEN NIELSEN, SECRETARY OF                   )
THE U.S. DEPARTMENT OF HOMELAND                  )
SECURITY, IN HER OFFICIAL                        )
CAPACITY; KEVIN MCALEENAN,                       )
COMMISSIONER OF U.S. CUSTOMS                     )
AND BORDER PROTECTION, IN HIS                    )
OFFICIAL CAPACITY; AND RONALD                    )
VITIELLO, ACTING DIRECTOR OF U.S.                )
IMMIGRATION AND CUSTOMS                          )
ENFORCEMENT, IN HIS OFFICIAL                     )
CAPACITY,                                        )
                                                 )
       Defendants.                               )



            DECLARATION OF PLAINTIFF DIANE MAYE ZORRI


       1.      I am a university professor and a former captain in the United States Air Force.

       2.      I am a U.S. citizen.

       3.      I reside in Florida.

       4.      On June 25, 2017, I flew from Oslo, Norway, to Miami, Florida. I was on my way

home after a vacation in Europe. I was traveling with a locked MacBook Pro laptop computer and a

locked iPhone 7 smartphone.



                                                 1
         Case 1:17-cv-11730-DJC Document 91-10 Filed 04/30/19 Page 3 of 4



       5.      Upon landing, a U.S. Customs and Border Protection (“CBP”) officer seized my

laptop and phone and ordered me to unlock the devices.

       6.      I was coerced into unlocking both devices. I was alone with two CBP officers in a

small room that felt like a police station. An officer had ordered me to enter the room. I understood,

based on the CBP officers’ tone and demeanor, that they were commanding me to unlock my

devices. I was exhausted after 24 hours of continuous travel, and I needed to communicate with my

husband, who was waiting for me.

       7.      I observed a CBP officer manually search my unlocked laptop.

       8.      My unlocked phone was seized for about two hours. During most of this time, my

phone was out of my sight. I believe that officers searched my phone during this time.

       9.      I felt that the search violated my privacy. It felt like CBP was prying into my

personal and professional life.

       10.     I regularly travel internationally for personal reasons, and carry electronic devices

with me when I do so.

       11.     To the best of my knowledge, since January 1, 2013, I have returned to the United

States from an international trip at least 10 times.

       12.     At the current time, I intend to continue traveling internationally for professional

and personal reasons.

       13.     There is a significant possibility that I will travel to Italy for personal reasons in

June or July 2019.

       14.     I have tentative plans to attend conferences in Serbia in June 2019 and the Czech

Republic in November 2019, but have not yet booked travel.


       I declare under penalty of perjury that the foregoing is true and correct.


                                                       2
        Case 1:17-cv-11730-DJC Document 91-10 Filed 04/30/19 Page 4 of 4




Dated: April 10, 2019

                                           Diane Maye Zorri




                                       3
